Citation Nr: 1110405	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-23 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for hepatitis.  

2.  What evaluation is warranted for cluster headaches from February 28, 2006?

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for a left leg disability, also claimed as leg pain due to pes planus.  

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from April 1973 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and October 2006 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the Roanoke, Virginia RO.

The issue whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

Because the Veteran's claim of entitlement to service connection for hepatitis C is inextricably intertwined with the rating assigned his chronic hepatitis, the issue of entitlement to an evaluation greater than 10 percent for chronic hepatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  For the period since February 28, 2006, the Veteran's service-connected headache disability has not been manifested by characteristic prostrating attacks averaging one in two months over the last several months.  

2.  The preponderance of the evidence is against finding that preexisting bilateral pes planus was permanently worsened during active military service.  

3.  Evidence of record does not show a currently diagnosed left leg disability that is related to active military service or service-connected disability.  

4.  Evidence of record does not show a currently diagnosed back disability that is related to active military service or service-connected disability; and there is no evidence that spinal arthritis was manifested to a compensable degree within one year following discharge from active duty.  


CONCLUSIONS OF LAW

1.  For the period since February 28, 2006, the criteria for a compensable evaluation cluster headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8100 (2010).  

2.  Preexisting bilateral pes planus was not aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).  

3.  A left leg disability was not incurred or aggravated during active military service; and a service connected disorder did not cause or aggravate such a disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

4.  A back disability was not incurred or aggravated during active military service, spinal arthritis may not be presumed to have been incurred therein; and a service connected disorder did not cause or aggravate a back disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for cluster headaches, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  In March 2006, VA provided notice how disability ratings and effective dates are determined; and the specific rating criteria for migraine headaches were set forth in September 2008 correspondence.
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have also been met with regard to the service connection claims.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April and August 2006, prior to the rating decisions in question, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  These letters also provided notice how disability ratings and effective dates are determined.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran was provided VA examinations to determine the severity of his headaches in September 2006 and November 2008.  The Veteran was provided a VA examinations in September 2006 and November 2008 to determine whether preexisting pes planus was aggravated during active service.  The Board acknowledges the concerns set forth in the January 2011 written brief presentation, to include that the November 2008 examination was conducted by an unlicensed medical services company.  The Board does not find the listed concerns valid and declines to remand for further examination.

The Board also acknowledges that the Veteran was not provided VA examinations to determine the nature and etiology of claimed left leg and back disabilities.  As discussed in further detail below the competent evidence of record does not indicate current left leg and/or back disabilities that are related to active military service or service-connected disability.  As such, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Analysis

Evaluation for cluster headaches

In October 2006, the RO granted entitlement to service connection for cluster headaches and assigned a noncompensable evaluation effective February 28, 2006.  The Veteran disagreed with the evaluation and perfected an appeal of this issue.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Cluster headaches are not specifically listed in the rating schedule.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The RO evaluated the Veteran's cluster headaches as analogous to migraine headaches, which are evaluated as follows: with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability (50 percent); with characteristic prostrating attacks occurring on an average once a month over last several months (30 percent); with characteristic prostrating attacks averaging one in 2 months over last several months (10 percent); and with less frequent attacks (0 percent).  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Neither the rating criteria nor the United States Court of Appeals for Veterans Claims has defined the term "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

The Veteran was seen in VA neurology follow up in March 2006.  At that time, he reported recurrent daily severe unilateral headache for about two to three years.  The headache was always unilateral, localized to the left side, and could occur any time but most often while driving or feeling tired.  The Veteran stated that he had no specific warning except for twitching of the left eyelid, some blurring of left eye vision, and questionable tearing.  The headache built up to a peak quickly and was often so severe that he had to stop what he is doing.  He denied nausea, vomiting, sono or photophobia.  Motrin seems to help a little.  The headaches last for one to two hours; rarely longer.  The impression was recurrent daily unilateral left sided headache, questionable cluster variant.  The Veteran was helped by verapamil prophylaxis, which he stopped two months prior, but continued to be in remission with infrequent and less severe headaches.  

The Veteran underwent a VA neurologic examination in September 2006.  He reported having daily left sided headaches.  They responded to Motrin and lasted one to two hours.  The Veteran reported that he was able to function through the headaches.  Physical examination revealed extraocular muscles were full and conjugate.  Funduscopic examination was unremarkable.  Deep tendon reflexes were symmetrical.  The examiner opined that the Veteran had cluster headaches, which were considered non-prostrating at this point.  

In his July 2007 VA Form 9, the Veteran reported that he was taking Amitriptyline for his headaches.  

The Veteran most recently underwent an examination for VA purposes in November 2008.  He reported having daily left sided headaches.  He stated that he had some confusion and twitching of his left eye, which gets watery.  Headaches were reportedly worse when he was fatigued.  If the Veteran was able to close his eyes and relax for 10-15 minutes the headaches improves.  Extra strength Tylenol also improved his headaches in about one hour.  Examination of the cranial nerves revealed normal findings.  Coordination was normal.  Upper and lower extremity motor function was normal.  The diagnosis remained cluster headaches.  

On review, the criteria for a compensable evaluation for headaches are not met.  The Board acknowledges the Veteran's reports that he has daily headaches.  The evidence of record, however, does not indicate that he has "characteristic prostrating attacks".  Rather, the evidence suggests that the Veteran's headaches are of fairly short duration and are relieved by rest and/or over-the-counter medication.  He is largely able to function during his headaches and they have not been described as prostrating.  There is no evidence that the headaches cause utter physical exhaustion or helplessness. 

At no time during the appeal period has the Veteran's headache disability been compensably disabling and staged ratings are not warranted.  Fenderson.

The Board considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria for migraine headaches reasonably describe the Veteran's disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id. 

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

	Bilateral pes planus

In October 2006, the RO denied entitlement to service connection for flat feet (pes planus).  The Veteran disagreed with the decision and subsequently perfected this appeal.  

On examination for enlistment in November 1972, the Veteran's feet were reported as abnormal and he was diagnosed with second degree pes planus.  The Veteran underwent an orthopedic consultation in April 1973.  The Veteran denied complaints in the feet, difficulty on prolonged standing, or cramps in the calf.  He had been wearing regular shoes, but was told in high school that he needed arch supports in his shoes.  Examination of the feet showed flattening of the longitudinal arch with increased pronation of the forefoot.  Impression was pes planus deformity, bilateral.  The orthopedic surgeon commented that the Veteran had pes planus deformity in the absence of clinical symptoms and was qualified for active duty.  

In June 1973, the Veteran was placed on a temporary profile for foot problems - no marching for three days.  In July 1973, the Veteran was seen for calluses on both feet.  In March 1974, the Veteran was seen with complaints of aching in the lower legs.  Physical examination showed no plantar arch bilaterally.  The Veteran was given arch supports.  

In October 1975, the Veteran requested new arch supports.  Physical examination in November 1975 showed moderate pes planus.  

In June 1976, the Veteran was seen with complaints of lower leg pain with walking or prolonged standing.  It was noted that he had flat feet.  He was prescribed foot exercises and was to use the arches previously given.  

On examination for separation in January 1977, the Veteran's feet were reported as normal on clinical evaluation.  The examiner noted that the Veteran had leg cramps associated with pes planus, that was treated with arch supports.  

The Veteran underwent a VA examination in December 1981 on an unrelated claim.  Bilateral pes planus was noted.  

At a VA examination in September 2006, the examiner noted that there was no evidence in the VA medical records that the Veteran sought or had been in need of podiatry care.  The examiner noted that he was a general internal medicine physician and was not familiar with the grading system for flat feet.  The examiner stated that he would not be surprised if some worsening of the flatness of the feet occurred over the years.  On examination the feet were very flat but there was no eversion at the ankle, and the soles of the feet looked entirely normal without calluses or corns.  The examiner further noted that the flat feet may have worsened since service but only in the sense of more flattening of the medial arch and not in the sense of symptoms or complications.  An addendum indicates that the Veteran wore no orthotics.  

An additional examination was conducted in November 2008.  The Veteran reported that he had arches in his feet when he entered the service, but no longer had them.  He stated that he wore orthopedic shoes prior to service and wore supports during service.  He stated that his feet swell and his ankles hurt.  He claimed progression of the foot problems over the years.  Physical examination revealed flat feet, which appeared moderate in degree bilaterally.  The examiner discussed relevant service records, and the diagnosis was bilateral flat feet.  The examiner opined that the Veteran's preexisting flat feet were not aggravated beyond normal progression by military service.  In support of this opinion, the examiner noted that there was treatment during service, but no evidence of any foot care from approximately 1976 to 2006.  

The evidence of record clearly shows that the Veteran had bilateral pes planus at the time of enlistment.  The Board acknowledges that the Veteran was seen with complaints related to his feet on various occasions during service.  Notwithstanding, the overall evidence does not demonstrate a permanent worsening or increase in disability during service.  Indeed, the fact that there is no evidence of treatment for more than 30 years after service separation is evidence that no increase in disability occurred in-service.  In this regard, the law provides that intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation.  Rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).  The Veteran was treated with arch supports during service and his feet were reported as normal at separation.  Additionally, the November 2008 VA examiner opined that the Veteran's preexisting flat feet were not aggravated beyond normal progression by service.  This opinion was based on a review of relevant evidence and is considered probative.  Thus, the preponderance of the evidence is against the claim.

The Board acknowledges the September 2006 VA examiner's statement that it would not be surprising if some worsening of the flat feet occurred over the years.  Notwithstanding, given the examiner's statements that he was essentially not familiar with pes planus, and given his lack of expertise in this field, this examination is assigned little probative value.  

In summary, the preponderance of the evidence is against finding that preexisting bilateral pes planus was permanently worsened during active service.  The claim is denied.  

	Left leg disability

In October 2006, the RO denied entitlement to service connection for a left leg condition, also claimed as leg pain due to flat feet.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

On enlistment examination in November 1972, the Veteran's lower extremities (except feet) were reported as normal on clinical evaluation.  As discussed above, the Veteran was seen on various occasions during service with complaints of leg pain associated with preexisting pes planus.  On examination for separation in January 1977, the Veteran's lower extremities were again reported as normal on clinical evaluation.  

Private records show the Veteran underwent magnetic resonance imaging (MRI) testing of the lumbar spine in January 1999 for a history of left leg radiculopathy.  The impression was L4-5 disc bulge.  

VA records show complaints related to the left leg.  A March 2006 VA neurology follow up shows complaints of unusual involuntary shaking of the left lower extremity and right upper extremity.  Nerve conduction studies of the left lower extremity in October 2004 were normal expect for a mild prolonged distal and proximal motor latencies of uncertain significance.  The Veteran also complained of pain in both knees, and pain up and down the left lower extremity.  The Veteran recalled developing the problem one day in the left lower extremity.  He was walking down the street and the left leg felt numb and weak.  He kept having this off and on until two to three years prior when pain, involuntary shaking, and twitches were added to the symptoms.  The impression was recurrent, predominantly nocturnal, left lower extremity shaking with severe jolt like pain in the left leg radiating up to the hip associated with tingling and numbing.  The etiology of the disorder was unclear, but diagnostic testing was negative for radiculopathy.  Subsequent VA records show a medical history of restless leg syndrome.

On review, there is no evidence of a chronic left leg disability during service or for many years thereafter; and competent evidence of record does not show any currently diagnosed left leg disability related to active military service or events therein.  The Board acknowledges the complaints of left leg pain associated with flat feet.  As discussed, however, entitlement to service connection for bilateral pes planus is denied herein.  The Board also acknowledges the argument in the January 2011 written brief presentation that the Veteran's orthopedic complaints may be part of his service-connected hepatitis.  In support of this contention, the representative cited to a general website.  This information is not specific to the Veteran's claim and medical evidence of record does not suggest a relationship.  Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, standing alone, must include generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  The Board finds no basis for an award of service connection, to include on a secondary basis.  

	Back disability

In August and October 2006, the RO denied entitlement to service connection for any back condition.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

On examination for enlistment in November 1972 and examination for separation in January 1977, the Veteran's spine was clinically evaluated as normal.  Service records do not show complaints or treatment related to the back.  

More than two decades later in October 1998 x-rays of the lumbosacral spine show a suspected old L2 fracture and minimal degenerative changes involving L4.  A January 1999 MRI of the lumbar spine showed a disc bulge at L4-5.  

A March 2006 VA neurology record notes complaints of chronic low back pain all his life with no specific trauma or sprain.  The appellant stated that his back pain for the most part stayed in the low back and did not seem to radiate except for the left lower extremity symptoms previously described.  A VA primary care note dated in June 2007 shows a past medical history of chronic low back pain.  The assessment was arthritis - low back pain.  

On review, there is no evidence of a chronic low back disorder during service or for many years thereafter; and competent evidence of record preponderates against finding a currently diagnosed low back disability that is related to active military service or events therein.  There is also no evidence of spinal arthritis was manifested to a compensable degree within one year following discharge from active duty.

In April 2009, the representative noted the Veteran's belief that his back pain was related to his feet and legs.  As discussed, service connection has been denied herein for bilateral pes planus as well as a left leg disability.  The Board acknowledges the contentions in the January 2011 written brief presentation that the Veteran's orthopedic complaints may be part of his service-connected hepatitis.  The clinical records do not, however, contain any specific evidence in support of this contention and the Board finds no basis for an award of secondary service connection.  

The preponderance of the evidence is against the service connection claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

For the period since February 28, 2006, a compensable evaluation for cluster headaches is denied.

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a left leg disability, also claimed as leg pain due to pes planus, is denied.

Entitlement to service connection for a back disability is denied.  


REMAND

In 1982, VA granted entitlement to service connection for chronic hepatitis based on in-service blood tests showing the hepatitis B antigen.  A 10 percent evaluation was assigned effective October 13, 1981.  The disability was evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7345, which excludes hepatitis C.  In June 1985, the evaluation was decreased to a noncompensable rate effective September 1, 1985.  

In July 2002, the Veteran submitted a claim for increase.  VA examination in September 2002 indicated that the Veteran had confirmed hepatitis B in service, which converted six months later to antigen negative status.  In approximately 1999, the Veteran was told he had hepatitis C.  The assessment was that the Veteran had hepatitis B while in the service.  Significantly, the examiner found no relationship between these different types of hepatitis.  In October 2002, the RO continued the noncompensable evaluation.  It was noted that the Veteran's symptomotology in 2002 was not related to the hepatitis B he had during service.  

In February 2006, the Veteran submitted a claim for hepatitis C (liver disease).  Rather than adjudicate as a claim for service connection, the RO apparently considered as a claim for increase.  The April 2006 notice letter advised that VA was working on a claim for an increased evaluation for service-connected benefits for hepatitis C.  In August 2006, the RO increased the evaluation for chronic hepatitis to 10 percent disabling effective February 28, 2006.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

In considering the merits of the claim for increase, there appears to be some confusion as to what type of hepatitis the Veteran is service-connected for.  For example, in an addendum request to the November 2008 VA examiner, it was noted that VA provided information that the Veteran has hepatitis C for which he has been service-connected.  Additionally, in a September 2008 letter, the RO set forth the rating criteria for Diagnostic Code 7345 (chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C)) and Diagnostic Code 7354 (hepatitis C (or non-A, non-B hepatitis)).  

On review of the various rating decisions, it is clear that the question of entitlement to service connection hepatitis C has never been the subject of a formal rating decision.  In an effort to properly evaluate the residuals of service-connected hepatitis B, the Board finds that the claim of entitlement to service connection for hepatitis C  must be adjudicated.  The Board acknowledges that Diagnostic Codes 7345 and 7354 are very similar.  Notwithstanding, consideration of residuals related to hepatitis C, if service-connected, could possibly affect the overall evaluation for chronic hepatitis.  As such, the Board considers the issues inextricably intertwined and the evaluation for service-connected hepatitis B is deferred pending the outcome of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Following appropriate VCAA notification, the RO/AMC must adjudicate the issue of entitlement to service connection for hepatitis C.  

2.  Upon completion of the foregoing and any additional development needed, the RO must readjudicate the issue of entitlement to an evaluation greater than 10 percent for hepatitis B.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


